



Exhibit 10.2
PIONEER ENERGY SERVICES CORP.


July 17, 2020
Wm Stacy Locke
VIA HAND DELIVERY
Dear Stacy:
This letter agreement confirms our agreement relating to your resignation from
employment with Pioneer Energy Services Corp. and its affiliates (collectively,
the “Company”), from your membership on the Board of Directors of the Company
(the “Board”) and from any other officer positions you hold at the Company or
any of its affiliates and boards of directors on which you serve by reason of
your position as President and Chief Executive Officer of the Company. By
executing this letter agreement, you hereby confirm your resignation effective
July 17, 2020 (“Separation Date“). This letter agreement (this “Agreement”) sets
forth the termination benefits for which you are eligible if you sign this
Separation Agreement, in full satisfaction of your entitlements, if any, under
(a) the Pioneer Energy Services Corp. Key Executive Severance Plan (the
“Severance Plan”), (b) the Pioneer Energy Services Corp. 2020 Employee Incentive
Plan (the “Equity Plan”), and (c) that certain retention bonus agreement dated
September 10, 2019 (the “Retention Bonus Agreement”).
1.    Separation. On your Separation Date, the Company will pay you all accrued
salary earned through the Separation Date. You will also be paid all accrued and
unused vacation time earned through the Separation Date. You are entitled to
these payments regardless of whether you sign this Agreement.
2.    Severance Payments and Benefits. Subject to your satisfying the release
requirement in clause (d) below, you are eligible to receive the payments and
benefits described in clauses (a), (b) and (c) of this Section 2 (collectively,
the “Separation Benefits”) in respect of your entitlements under the Severance
Plan.
(a)    Cash Severance. The Company will pay you, in cash, the amount of
$1,654,375 (the “Cash Severance”) as follows: (i) $150,000 paid within five (5)
calendar days of the Release Effective Date (defined below), but in no event
before July 31, 2020, (ii) $384,250 paid on October 31, 2020, (iii) $378,813
paid on January 31, 2021, (iv) $373,375 paid on April 30, 2021, and (v) $367,938
paid on July 31, 2021.
(b)    COBRA Continuation Coverage. Your rights and obligations under COBRA will
be explained in a separate letter to you describing your health insurance
continuation rights under COBRA. If you timely elect to continue your health
benefits coverage under COBRA, the Company will pay your COBRA premiums for 18
months (the “Coverage Period”) or through the end of the month in which you
cease to be eligible for COBRA, if earlier. In the event of your death during
the Coverage Period, your beneficiaries shall be eligible to receive such
continued medical coverage in accordance with the foregoing.
(c)    Continued Life Insurance Coverage. Life insurance benefits shall be
provided for 12 months following the Separation Date at the level in effect for
you immediately prior to the Separation Date, provided that you shall pay the
employee portion of any required premium payments.
(d)    Release Requirement. Notwithstanding the foregoing, unless and until you
execute and do not revoke the release attached hereto as Exhibit A (the
“Release”) and the time period during which you can revoke the Release has
expired, you shall have no right to the Separation Benefits and the Company
shall have no obligation to pay the Separation Benefits to you. Further, if the
Release does not become




--------------------------------------------------------------------------------





effective and irrevocable within 28 days following the Effective Date, you shall
immediately forfeit your entitlements to any of the Separation Benefits. The
date on which the Release becomes effective and irrevocable, if applicable, is
herein referred to as the “Release Effective Date”.
(e)    Section 409A. To the maximum extent permitted under Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), the Separation
Benefits are intended to comply with the “short-term deferral exception” under
Treas. Reg. §1.409A-1(b)(4), and any remaining amount is intended to comply with
the “separation pay exception” under Treas. Reg. §1.409A-1(b)(9)(iii). Each
payment under clauses (a), (b) or (c) of this Section 2 shall be treated as a
separate payment of compensation for purposes of applying the “short-term
deferral exception” and the “separation pay exception”.
3.    Equity Award. Subject to your execution and delivery of the Restricted
Stock Award Agreement attached hereto as Exhibit B (including Annex I)
contemporaneous with your execution and delivery of this Agreement, on the
Separation Date you will receive an award (the “Equity Award”) of 90,000 shares
of Restricted Stock under the Equity Plan. You hereby acknowledge and agree that
the Equity Award will vest on the Release Effective Date; provided, however,
that if the Release does not become effective and irrevocable within 28 calendar
days following the Separation Date, the Restricted Stock issued under the Equity
Award will be immediately forfeited and cancelled for no consideration.
4.    Retention Bonus. Your resignation from the Company shall be treated as a
termination of your employment with the Company other than for “Cause” under the
Retention Bonus Agreement. Consequently, you shall not be required to repay your
Retention Award (as defined in the Retention Bonus Agreement).
5.    Indemnification. The Company confirms and acknowledges that the Company is
obligated to indemnify you pursuant to that certain Indemnification Agreement
between you and the Company dated July 16, 2020 (the “Indemnification
Agreement”).
6.    Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive nor are you entitled to receive
any other compensation or severance or benefits after the Separation Date, other
than any vested benefits to which you may be entitled as of the Separation Date
in accordance with the terms of applicable retirement and welfare benefit plans
maintained by the Company.
7.    Full Settlement. This Agreement resolves any and all outstanding disputes
that may exist or which may be in dispute between you and the Company. The
payments and benefits provided under this Agreement are in full satisfaction of
the Company’s obligations to you upon your termination of employment.
8.    Post-Employment Restrictive Covenants. As a material condition to your
participation in the Severance Plan and the Equity Plan, you agree to be bound
by the post-employment restrictive covenants contained in this Section 8. This
Section 8 is intended to constitute the Restricted Covenant Agreement referenced
in your Severance Plan Participation Certificate and in your Restricted Stock
Award Agreement.
(a)    Non-Competition. In consideration of the covenants and agreements set
forth in this Agreement, the Severance Plan and the Equity Plan, you covenant
and agree with the Company that, during the 12-month period following the
Separation Date (the “Restricted Period”), you shall not, on behalf of a
Competitor (defined below), directly or indirectly (whether as an employee,
employer, consultant, agent, principal, partner, equityholder, officer or
director, or in any other representative capacity) engage in the Business
(defined below) in any state of the United States and any foreign country where
the Company or any of its direct or indirect subsidiaries engages in the
Business. For purposes of this Agreement, the “Business” means the business of
land contract drilling services or production services, and any other business
that you know or should know that the Company or any of its direct or indirect
subsidiaries has taken material steps to engage in. The term “Competitor” shall
mean any corporation, partnership or other business


2

--------------------------------------------------------------------------------





organization or entity that engages in, or that owns a significant interest in
an entity that engages in directly or indirectly, the Business.
(b)    Non-Solicitation of Customers. During the Restricted Period following the
Separation Date, you shall not, directly or indirectly, alone or in concert with
others, solicit (either directly or indirectly by assisting others) the business
of any customer of the Company with whom you had contact (i) while employed,
during the two (2) years prior to such solicitation and (ii) during the
Restricted Period, during the final two (2) years of your employment with the
Company, or, in each case, otherwise induce any such customer to change its
relationship with the Company.
(c)    Non-Solicitation of Company Employees. During the Restricted Period
following the Separation Date, you shall not, directly or indirectly, alone or
in concert with others, solicit, recruit, hire, or attempt to solicit, recruit
or hire any of the Company’s current or former employees with whom you had
contact (which includes, but is not limited to, employees within your chain of
command or under your supervisory authority) (i) while employed, during the two
(2) years prior to such solicitation and (ii) during the Restricted Period,
during the final two (2) years of your employment with the Company or, in each
case, otherwise induce any such current employee to terminate his or her
employment with the Company.
(d)    Non-Disclosure. You agree to preserve and protect the confidentiality of
all Confidential Information (as defined below), which you acknowledge is the
sole and exclusive property of the Company. You agree that you will not, at any
time following the Separation Date, make any unauthorized disclosure of
Confidential Information, or make any use thereof, except, in each case, in the
carrying out of your responsibilities to the Company. You further agree to
preserve and protect the confidentiality of all confidential information of
third parties provided to the Company by such third parties with an expectation
of confidentiality. You shall use commercially reasonable efforts to cause all
persons or entities to whom any Confidential Information shall be disclosed by
you hereunder to preserve and protect the confidentiality of such Confidential
Information. You shall have no obligation hereunder to keep confidential any
Confidential Information if and to the extent disclosure thereof is specifically
required by applicable laws; provided, however, that in the event disclosure is
required by applicable laws and you are making such disclosure, you shall
provide the Company with prompt notice of such requirement prior to making any
such disclosure to the extent practicable and not legally prohibited, so that
the Company may seek an appropriate protective order at the Company’s sole cost
and expense. The term “Confidential Information” shall mean any and all
confidential or proprietary information and materials, as well as all trade
secrets, belonging to the Company and includes, regardless of whether such
information or materials are expressly identified or marked as confidential or
proprietary, and whether or not patentable: (i) technical information and
materials of the Company; (ii) business information and materials of the
Company; (iii) any information or material that gives the Company an advantage
with respect to its competitors by virtue of not being known by those
competitors; and (iv) other valuable, confidential information and materials
and/or trade secrets of the Company.
(e)    Non-Disparagement. From the date hereof and at all times following the
Separation Date, you shall not, and shall not induce others to, directly or
indirectly, for yourself or on behalf of, or in conjunction with, any other
person, persons, company, partnership, corporation, business entity, or
otherwise, disparage, criticize, or defame the Company, its affiliates and their
respective affiliates, directors, officers, agents, shareholders or employees,
either publicly or privately, or make any statements that are inflammatory,
detrimental, slanderous, or negative in any way to the interests of the Company
or its affiliates; provided that nothing herein shall or shall be deemed to
prevent or impair you from testifying truthfully in any legal or administrative
proceeding if such testimony is compelled or requested (or otherwise complying
with legal requirements). The Company agrees that it will direct its directors
and executive officers not to and not to cause or assist any other person or
entity to disparage, criticize, or defame you either publicly or privately, or
make any statements that are inflammatory, detrimental, slanderous, or negative
in any way to your interests.


3

--------------------------------------------------------------------------------





(f)    Permitted Disclosures. You have the right under federal law to certain
protections for cooperating with or reporting legal violations to the Securities
and Exchange Commission (the “SEC”) and/or its Office of the Whistleblower, as
well as certain other governmental entities and self-regulatory organizations.
As such, nothing in this Agreement or otherwise prohibits or limits you from
disclosing this Agreement to, or from cooperating with or reporting violations
to or initiating communications with, the SEC or any other such governmental
entity or self-regulatory organization, and you may do so without notifying the
Company. The Company and its affiliates may not retaliate against you for any of
these activities, and nothing in this Agreement or otherwise requires you to
waive any monetary award or other payment that you might become entitled to from
the SEC or any other governmental entity or self-regulatory organization.
Moreover, nothing in this Agreement or otherwise prohibits you from notifying
the Company that you are going to make a report or disclosure to law
enforcement. Notwithstanding anything to the contrary in this Agreement or
otherwise, as provided for in the Defend Trade Secrets Act of 2016 (18 U.S.C. §
1833(b)), you will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made (A)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney, and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Without limiting the foregoing, if you file a lawsuit for
retaliation by the Company for reporting a suspected violation of law, you may
disclose the trade secret to your attorney and use the trade secret information
in the court proceeding, if you (x) file any document containing the trade
secret under seal, and (y) do not disclose the trade secret, except pursuant to
court order.
(g)    Acknowledgement. You acknowledge that the terms of this Section 8 are
reasonable and necessary in light of your unique position, responsibility and
knowledge of the operations of the Company and its affiliates and the unfair
advantage that your knowledge and expertise concerning the business of the
Company and its affiliates would afford a competitor of the Company or its
subsidiaries and are not more restrictive than necessary to protect the
legitimate interests of the parties hereto. If the final judgment of a court of
competent jurisdiction, or any final non-appealable decision of an arbitrator in
connection with a mandatory arbitration, declares that any term or provision of
this Section 8 is invalid or unenforceable, the Parties agree that the court or
arbitrator making the determination of invalidity or unenforceability shall have
the power to reduce the scope, duration, or geographic area of the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Section 8 shall be enforceable as so
modified after the expiration of the time within which the judgment or decision
may be appealed. You acknowledge that the Company and its affiliates and the
shareholders of the Company would be irreparably harmed by any breach of this
Section 8 and that there would be no adequate remedy at law or in damages to
compensate the Company and its affiliates and the shareholders of the Company
for any such breach. You agree that the Company shall be entitled to injunctive
relief, without having to post bond or other security, requiring specific
performance by you of this Section 8 in addition to any other remedy to which
the Company is entitled at law or in equity, and consents to the entry thereof.
9.    Continuing Obligations. You remain subject to the post-employment
restrictive covenants contained in Section 3 (Confidential Information) and
Section 4 (Non-Solicitation; Non-Competition; Non-Disparagement) of the
Retention Bonus Agreement, each of which you hereby acknowledge and reaffirm.
Failure to comply with these post-employment restrictive covenants shall be a
material breach of this Agreement.
10.    Company Property. On or prior to the Separation Date, you shall return to
the Company all Company property in your possession or use, including, without
limitation, all automobiles, fax machines, printers, credit cards,
building-access cards and keys, other electronic equipment, and any records,
documents, software, e-mails or other data from your personal computers or
laptops which are not themselves Company property, however stored, relating to
or containing Company confidential information.


4

--------------------------------------------------------------------------------





11.    Taxes. Notwithstanding any provision of this Agreement to the contrary,
the Company, its affiliates, subsidiaries, successors, and each of their
respective officers, directors, employees and representatives, neither represent
nor warrant the tax treatment under any federal, state, local, or foreign laws
or regulations thereunder (individually and collectively referred to as the “Tax
Laws”) of any payment or benefits contemplated by this Agreement including, but
not limited to, when and to what extent such payments or benefits may be subject
to tax, penalties and interest under the Tax Laws.
12.    Tax Withholding. All payments, benefits and other amounts made or
provided pursuant to this Agreement will be subject to withholding of applicable
taxes.
13.    Successors. This Agreement is binding upon, and shall inure to the
benefit of, the parties and their respective heirs, executors, administrators,
successors and assigns.
14.    Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Texas (without giving effect to the
choice of law provisions thereof). The parties hereby agree that the exclusive
jurisdiction for the resolution of any dispute relating to or arising from this
Agreement, your employment, or the termination of your employment shall be
before the state and federal courts in Bexar County, Texas.
15.    Entire Agreement. You acknowledge that this Agreement (and the documents
referenced herein, including the Severance Plan, Indemnification Agreement and
Retention Bonus Agreement) constitutes the complete understanding between the
Company and you regarding its subject matter and supersedes any and all prior
written, and prior or contemporaneous oral, agreements, understandings, and
discussions, whether written or oral, between you and the Company. No other
promises or agreements shall be binding on the Company unless in writing and
signed by both the Company and you after the date of this Agreement.
16.    Headings. The headings used herein are for the convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions of this Agreement.
17.    Counterparts. This Agreement may be executed in one or more counterparts,
including emailed or telecopied facsimiles, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
[signature page follows]


5

--------------------------------------------------------------------------------







Upon acceptance of this Agreement, please sign below and return the executed
copy to the Company’s General Counsel, Bryce Seki, at 1250 N.E. Loop 410, Suite
1000, e-mail address: bseki@pioneeres.com. Upon your signature below, this will
become our binding agreement with respect to your separation from the Company.
PIONEER ENERGY SERVICES CORP.


By:    /s/ Matthew S. Porter    
Name:    Matthew S. Porter    
Title:    Interim Chief Executive Officer    
UNDERSTAND AND AGREE TO THE TERMS CONTAINED IN THIS AGREEMENT AND INTEND, BY MY
SIGNATURE BELOW, TO BE LEGALLY BOUND BY THOSE TERMS.
/s/ Wm. Stacy Locke        Date:    July 21, 2020    
Wm. Stacy Locke                        






6

--------------------------------------------------------------------------------








EXHIBIT A


RELEASE AGREEMENT




{see attached}




Page 1

--------------------------------------------------------------------------------








WAIVER AND RELEASE


Pioneer Energy Services Corp. has offered to pay me certain benefits (the
“Benefits”) pursuant to the Pioneer Energy Services Corp. Key Executive
Severance Plan (the “Plan”). The Benefits are offered to me subject to my
agreement, among other things, to waive any and all of my claims against and
release Pioneer Energy Services Corp. and its predecessors, successors and
assigns (collectively referred to as the “Company”), all of the affiliates
(including parents and subsidiaries) of the Company (collectively referred to as
the “Affiliates”), and the Company’s and Affiliates’ directors and officers,
employees and agents, counsel, insurers, employee benefit plans and the
fiduciaries and agents of said plans (collectively, with the Company and
Affiliates, referred to as the “Corporate Group”) from any and all claims,
demands, actions, liabilities and damages arising out of or relating in any way
to my employment with or separation from the Company or any Affiliate; provided,
however, that this Waiver and Release shall not apply to (i) any claim or cause
of action to enforce or interpret any provision contained in the Plan, that
certain letter agreement between me and the Company dated July 17, 2020, or that
certain Restricted Stock Award Agreement dated July 17, 2020 (the “2020
Restricted Stock Award Agreement”), or (ii) any claims for indemnification under
any charter documents or bylaws of the Company or any Affiliate or, if
applicable, the director and officer indemnification agreement entered into with
the Company dated July 16, 2020 (the “Indemnification Agreement”). I have read
this Waiver and Release and the Plan (which, together, are referred to herein as
the “Plan Materials”) and the Plan is incorporated herein by reference. The
provision of the Benefits is voluntary on the part of the Company and is not
required by any legal obligation other than the Plan. I choose to accept this
offer.
I understand that signing this Waiver and Release is an important legal act. I
acknowledge that the Company has advised me to consult an attorney before
signing this Waiver and Release. I understand that, in order to be eligible for
the Benefits, I must sign (and return to the Company’s General Counsel, Bryce
Seki at 1250 N.E. Loop 410, Suite 1000, e-mail address: bseki@pioneeres.com)
this Waiver and Release by 5:00 p.m. on August 8, 2020 (the “Release Expiration
Date”). I acknowledge that I have been given at least 21 days to consider
whether to sign and execute this Waiver and Release.
In exchange for the payment to me of Benefits, I (1) agree not to sue in any
local, state and/or federal court regarding or relating in any way to my
employment with or separation from the Company or any Affiliate and (2)
knowingly and voluntarily waive all claims and release the Corporate Group from
any and all claims, demands, actions, liabilities and damages, whether known or
unknown, arising out of or relating in any way to my employment with or
separation from the Company or any Affiliate, except to the extent that my
rights are vested under the terms of employee benefit plans sponsored by the
Company or any Affiliate and except with respect to (w) claims to enforce my
rights under the Indemnification Agreement, (x) claims to enforce my rights
under that certain Letter Agreement dated July 17, 2020, between me and the
Company, (y) claims to enforce my rights under the 2020 Restricted Stock Award
Agreement, and (z) such rights or claims as may arise after the date this Waiver
and Release is executed. The claims subject to this Waiver and Release include,
but are not limited to, claims and causes of action under: Title VII of the
Civil Rights Act of 1964, as amended (“Title VII”); the Age Discrimination in
Employment Act of 1967, as amended, including the Older Workers Benefit
Protection Act of 1990 (“ADEA”); the Civil Rights Act of 1866, as amended; the
Civil Rights Act of 1991; the Americans with Disabilities Act of 1990 (“ADA”);
the Energy Reorganization Act, as amended, 42 U.S.C. § 5851; the Workers
Adjustment and Retraining Notification Act of 1988; the Pregnancy Discrimination
Act of 1978; the Employee Retirement Income Security Act of 1974, as amended;
the Family and Medical Leave Act of 1993; the Fair Labor Standards Act; the
Occupational Safety and Health Act; the Texas Labor Code § 21.001 et seq.; the
Texas Labor Code; claims in connection with workers’ compensation or “whistle
blower” statutes; and/or contract, tort, defamation, slander, wrongful
termination or any other state or federal regulatory, statutory or common law.
Further, I expressly represent that no promise or agreement which is not
expressed in the Plan Materials has been made to me in executing this Waiver and
Release, and that I am relying on my own judgment in executing this Waiver and
Release, and that I am not relying on any statement or representation of the
Company, any


Page 1

--------------------------------------------------------------------------------





of the Affiliates or any other member of the Corporate Group or any of their
agents. I agree that this Waiver and Release is valid, fair, adequate and
reasonable, is with my full knowledge and consent, was not procured through
fraud, duress or mistake and has not had the effect of misleading, misinforming
or failing to inform me.
I acknowledge that payment of Benefits to me by the Company is not an admission
by the Company or any other member of the Corporate Group that they engaged in
any wrongful or unlawful act or that the Company or any member of the Corporate
Group violated any federal or state law or regulation.
Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release. I acknowledge that this Waiver and
Release and the other Plan Materials set forth the entire understanding and
agreement between me and the Company or any other member of the Corporate Group
concerning the subject matter of this Waiver and Release and supersede any prior
or contemporaneous oral and/or written agreements or representations, if any,
between me and the Company or any other member of the Corporate Group. I
understand that for a period of seven calendar days following the date that I
sign this Waiver and Release, I may revoke my acceptance of the offer referred
to above, provided that my written statement of revocation is received on or
before that seventh day by the Company’s General Counsel - Bryce Seki, in which
case the Waiver and Release will not become effective. In the event I revoke my
acceptance of the offer referred to above, the Company shall have no obligation
to provide me the Benefits. I understand that failure to revoke my acceptance of
the offer referred to above within seven calendar days from the date I sign this
Waiver and Release will result in this Waiver and Release being permanent and
irrevocable.
I acknowledge that I have read this Waiver and Release, I have had an
opportunity to ask questions and have it explained to me and that I understand
that this Waiver and Release will have the effect of knowingly and voluntarily
waiving any action I might pursue, including breach of contract, personal
injury, retaliation, discrimination on the basis of race, age, sex, national
origin or disability and any other claims arising prior to the date of this
Waiver and Release. By execution of this document, I do not waive or release or
otherwise relinquish any legal rights I may have which are attributable to or
arise out of acts, omissions or events of the Company or any other member of the
Corporate Group which occur after the date of the execution of this Waiver and
Release.
/s/ Wm. Stacy Locke
 
/s/ Matthew S. Porter
Wm. Stacy Locke
 
Matthew S. Porter, Interim Chief Executive Officer
July 21, 2020
 
July 21, 2020
Employee’s Signature Date
 
Company Execution Date
[***-**-****]
 
 
Employee’s Social Security Number
 
 





Page 2

--------------------------------------------------------------------------------








EXHIBIT B


RESTRICTED STOCK AWARD AGREEMENT




{see attached}




Page 1

--------------------------------------------------------------------------------








RESTRICTED STOCK AWARD AGREEMENT
Grant notice of Award


1.
Number of Common Shares underlying the Award
90,000
2.
Type of Award
Restricted Stock
3.
“Grant Date”
July 17, 2020
4.
Vesting Schedule
The Restricted Stock issued under the Award will vest on the date the Release
(as defined in that certain Letter Agreement dated July 17, 2020 to which this
Notice is attached (the “Separation Agreement”)) becomes effective and
irrevocable; provided, however, that if the Release does not become effective
and irrevocable on or before the seventh day following the Release Expiration
Date (as defined in the Release), the Restricted Stock issued under the Award
will be forfeited and cancelled for no consideration.



RESTRICTED STOCK AWARD AGREEMENT
Under the Pioneer Energy Services Corp. 2020 Equity Incentive Plan
THIS AWARD AGREEMENT (the “Award Agreement”) is made and entered into as of the
Grant Date between Pioneer Energy Services Corp., a Delaware corporation (the
“Company”), and Wm. Stacy Locke (the “Participant”).
The Company hereby grants to the Participant an Award of Restricted Stock (the
“Award”) which represents Common Shares that are subject to vesting conditions
according to the terms and conditions as set forth in this Award Agreement and
in the Pioneer Energy Services Corp. 2020 Equity Incentive Plan (the “Plan”).
Capitalized terms not otherwise defined herein have the meanings set forth in
the Plan.
In accordance with this grant, and as a condition thereto, the Company and the
Participant agree as follows:
Section 1. Number of Common Shares; Date of Grant; Vesting Schedule. The number
of shares of Restricted Stock subject to the Award, the grant date, the vesting
commencement date and the vesting schedule are set forth in Exhibit A to this
Award Agreement.
Section 2. Transferability. Any unvested shares of Restricted Stock subject to
the Award, may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered, whether voluntarily, involuntarily or by option of
law.
Section 3. Change in Control. The treatment upon a Change in Control of any
unvested shares of Restricted Stock subject to the Award shall be determined by
the Committee pursuant to Section 7.01 of the Plan; provided that Section
7.01(d) of the Plan shall not apply to the Award.
Section 4. Voting Rights. For the avoidance of doubt, subject to the Company’s
Charter, any unvested shares of Restricted Stock subject to the Award shall be
entitled to voting rights to the extent that the Company’s 5.00% Convertible
Senior Unsecured PIK Notes due 2025 have voting rights on an as-converted basis.
Section 5. Restrictive Covenants. As a condition precedent to receiving the
Award granted pursuant to this Award Agreement, the Participant shall execute
and agree to be subject to the Restrictive Covenant


Page 1

--------------------------------------------------------------------------------





Agreement in substantially the form set forth in Exhibit B to the Pioneer Energy
Services Corp. Key Executive Severance Plan, which is set forth in Section 8 of
the Separation Agreement. Notwithstanding anything herein to the contrary, if
the Participant does not execute and agree to be subject to the Restrictive
Covenant Agreement contemporaneously with this Award Agreement, the Award shall
be void ab initio and canceled in its entirety without any payment or
consideration being due from the Company.
Section 6. Representations. The Participant represents and warrants that:
(a)     The Common Shares issued in connection with the Award are for the
Participant’s own account for investment and not with any view to the
distribution thereof, and the Participant will not sell, assign, transfer or
otherwise dispose of the Award or any of the Common Shares issued in connection
with the Award, or any interest therein, in violation of the Securities Act or
any applicable state securities law.
(b)    The Participant understands that (i) the Common Shares issued in
connection with the Award will not be registered under the Securities Act or any
applicable state securities law and may not be sold or otherwise disposed of
unless it is registered or sold or otherwise disposed of in a transaction that
is exempt from such registration and (ii) the certificates representing such
Common Shares will bear appropriate legends restricting the transferability
thereof.
(c)    The Participant understands that the Company Group will rely upon the
completeness and accuracy of these representations in establishing that the
contemplated transactions are exempt from the Securities Act and hereby affirms
that all such representations are accurate and complete. The Participant will
notify the Company immediately of any changes in any of such information at any
time.
Section 7. Spousal Consent. The Participant agrees to cause any current or
future spouse of his or hers to deliver to the Company a consent in the form of
the consent set forth in Annex I hereto validly executed by such spouse on the
date hereof or promptly after any such person becomes his or her spouse, as
applicable.
Section 8. Governing Law; Waiver of Jury Trial. This Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of Delaware
without regard to the conflicts of laws rules of such state. Each of the parties
hereto hereby irrevocably waives any and all right to trial by jury in any legal
proceeding arising out of or related to this Award Agreement or the transactions
contemplated hereby.
Section 9. Amendment. The Committee may waive any conditions or rights under,
amend any terms of, or alter, suspend, discontinue, cancel or terminate, this
Award or Award Agreement, prospectively or retroactively; provided, however, and
notwithstanding Section 12.02 of the Plan, any such waiver, amendment,
alteration, suspension, discontinuance, cancelation or termination that would
adversely affect the rights of the Participant will not to that extent be
effective without the consent of the Participant.
Section 10. Interpretation. The Participant accepts this Award subject to all
the terms and provisions of the Plan; provided that in the event of any conflict
between any provision of the Plan and this Award Agreement, this Award Agreement
shall control. The Participant accepts as binding, conclusive and final all
decisions or interpretations of the Board or the Committee upon any questions
arising under the Plan and/or this Award Agreement. Notwithstanding the
immediately preceding sentence or the provisions of Section 3.03 of the Plan,
any good faith dispute by the Participant of any action taken by the Committee
in respect of this Award Agreement (or any applicable provisions of the Plan
relating hereto) shall be subject to de novo review by the applicable court. The
Participant acknowledges receiving a copy of the Plan.
Section 11. Notices. Any notice under this Award Agreement shall be (i) if in
writing, effective when delivered in person or deposited in the United States
mail, postage prepaid, registered or certified, and addressed to the Participant
at his or her last known address on the books of the Company or, in the case of


Page 2

--------------------------------------------------------------------------------





the Company, at the address set forth below, subject to the right of either
party to designate some other address at any time hereafter in a notice
satisfying the requirements of this Section 12, or (ii) if delivered by
electronic email transmission, effective when a receipt of such e-mail is
requested and received.
Pioneer Energy Services Corp.
1250 N.E. Loop 410, Suite 1000
San Antonio, Texas 78209
Attention: Bryce Seki, VP - General Counsel
E-mail: bseki@pioneeres.com


Section 12. Sections and Headings. All section references in this Award
Agreement are to sections hereof for convenience of reference only and are not
to affect the meaning of any provision of this Award Agreement.
Section 13. Counterparts. This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Award Agreement shall become effective when each party hereto shall have
received counterparts hereof signed by all of the other parties hereto. Until
and unless each party has received a counterpart hereof signed by the other
party hereto, this Award Agreement shall have no effect and no party shall have
any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication).
[signature page follows]


Page 3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be duly
executed as of the date first above written.


PIONEER ENERGY SERVICES CORP.
By:
/s/ Matthew S. Porter
 
Name:
Matthew S. Porter
 
Title:
Interim Chief Executive Officer



PARTICIPANT
By:
/s/ Wm. Stacy Locke
 
Name:
Wm. Stacy Locke







Page 4

--------------------------------------------------------------------------------






Annex I
CONSENT OF SPOUSE
The undersigned spouse of Participant who is the signatory to the foregoing
Award Agreement has read and hereby approves the terms and conditions of the
Plan and this Award Agreement. In consideration of the Company’s granting his or
her spouse the Award as set forth in the Plan and this Award Agreement, the
undersigned hereby agrees to be irrevocably bound by the terms and conditions of
the Plan and this Award Agreement and further agrees that any community property
interest shall be similarly bound. The undersigned hereby appoints the
undersigned’s spouse as attorney-in-fact for the undersigned with respect to any
amendment or exercise of rights under the Plan or this Award Agreement.


/s/ Aimee Locke    
Name: Aimee Locke
Spouse of Wm. Stacy Locke




Page 5